RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10 November 2020 and 07 October 2020 have been entered.
Amendments to claims 1, 5, 6, and 8, filed on 07 October 2020, have been entered in the above-identified application.  Claims 2 and 4 have been cancelled by applicant.  Claims 1, 3, and 5-22 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


WITHDRAWN REJECTIONS
The 35 U.S.C. § 112(b) rejection of claims 5-9, made of record on page 3, paragraph 7 of the office action mailed 11 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 07 October 2020.
The 35 U.S.C. § 103 rejection of claims 1, 3, 5-9, 17, 18, 20, and 22 as over Saxburg (WO 2014/013131 A1) in view of Boonstra (U.S. Pub. 2010/0139707), made of record on page 4, paragraph 8 of the office action mailed 11 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 07 October 2020.  In particular, neither Saxburg nor Boonstra specifies one of the recited modifiers in amended claim 1.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saxburg (WO 2014/013131 A1) in view of Boonstra (U.S. Pub. 2010/0139707) and Arroyo Villan (U.S. Pub. 2012/0052273).
Regarding claim 1, Saxburg discloses a label facestock for self-adhesive labels having a core layer and a first and second skin layer on either side of the core layer. 
The facestock is uniaxially oriented in the machine direction (MD) at a stretch ratio between 4:1 and 10:1, such as 7:1. See p. 19, line 35 through p. 20, line 19.
Although Saxburg does not specify the density of the multilayer facestock, Saxburg does specify the materials which are used to make the facestock, and their densities.  The main polymer in the core layer is a propylene homopolymer with a density of from 0.89 to 0.91 kg/m3, see p. 10, line 35 through p. 11, line 9. This constitutes up to 95 wt. % of the core layer, see p. 11, lines 11-16.
Saxburg does not specify that the label is a wash-off label, and does not specify the use of one of the specified modifiers in the core layer.
However, Boonstra describes a washable pressure-sensitive adhesive laminate in which the laminate is removable from a labelled object by contact with alkaline washing solutions at elevated temperatures, see abstract and p. 9, [0114-0115]. The laminate may be a machine-direction oriented laminate (see p. 7, [0084]) and the laminate may include polyethylene with a density of 0.924 g/cm3 or polypropylene with a density of 0.900 g/cm3, see p. 3, [0036-0037].
Saxburg and Boonstra are analogous because they are similar in structure and function, as each describes pressure-sensitive adhesive labels which include machine-direction oriented, multilayer facestocks formed of polypropylene or polyethylene. The 
Neither Saxburg nor Boonstra specifies one of the listed modifiers in the core layer.
However, Arroyo Villan describes a multilayer oriented shrink label film (see abstract and p. 1, [0002]) which comprises a core layer and a first and second skin layer (see p. 1-2, [0013]). The skin layers preferably comprise polypropylene homopolymer, see p. 2, [0017] and [0022].  The core layer preferably comprises a polypropylene-based plastomer or elastomer (“PBPE”) which at least 50 wt. % of units derived from propylene and preferably from about 4-15 wt. % of units derived from ethylene, see p. 2, [0029-0030].  This reads on the polyolefin elastomer and propylene/ethylene plastomer as claimed.  The core layer includes at least 30 wt. % of this PBPE component, see p. 3, [0041], and also includes other compatible resins such as random copolymer polypropylene, see p. 3, [0042].  Arroyo Villan includes the PBPE component to control both the stiffness of the laminate and the shrinkage of the laminate at a given shrink temperature, see p. 3, [0041].  Note that the core layer preferably comprise form 50-90 volume % of the total film thickness and thus its properties greatly affect the overall properties of the shrink label film, see p. 3, [0044].
Arroyo Villan also teaches that the overall film laminate has a density less than 1.0 g/cm3, preferably less than 0.95 g/cm3 and most preferably less than 0.92 g/cm3.  See p. 3, [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a wash-off pressure-sensitive adhesive as taught in Boonstra id.  It similarly would have been obvious to have included the PBPE component of Arroyo Villan in the core layer of the shrink label of Saxburg to arrive at the claimed invention, as this component can adjust the stiffness and shrinkage of the laminate at a given shrink temperature (see p. 3, [0041] of Arroyo Villan).
Regarding claim 3, Saxburg teaches that the thickness of the core layer is from 60-90% of the total facestock thickness, preferably between 80-90% of the total facestock thickness. See col. 8, lines 15-30.  Similarly, Arroyo Villan teaches that the core layer is from 50-90 volume percent of the overall film thickness, see p. 3, [0044].
Regarding claim 5, Saxburg teaches that the main polymer in the core layer is a propylene homopolymer with a density of from 0.89 to 0.91 kg/m3, see p. 10, line 35 through p. 11, line 9. The core layer includes preferably from 70-90 wt. % of propylene homopolymer, see p. 11, lines 11-16.  Thus the amount of polyolefins (namely, propylene homopolymer) is within the range of 50-90 wt. % as claimed.
Arroyo Villan teaches using preferably at least 30 wt. % of PBPE in the core layer, see p. 3, [0041].  Thus the amount of modifiers (namely, polyolefin elastomer or propylene/ethylene plastomer) is within the range of 10-50 wt. % as claimed.
Regarding claims 6-7, Saxburg teaches that the first skin layer includes a propylene homopolymer in the amount of preferably 50-70 wt. %, and also includes 
Regarding claims 8-9, Saxburg teaches that the second skin layer includes a propylene homopolymer in the amount of up to 80 wt. %, and preferably 40-50 wt. %. The second skin layer also includes linear low density polyethylene in the amount of up to 40 wt. %, and preferably 3-8 wt. %, see p. 15, lines 8-26.  Additional components in the second skin layer include a hydrocarbon resin (see p. 15, lines 28-35) and styrene block copolymer (see p. 16, lines 1-14) and antiblocking agent (see p. 16, lines 15-19). These components are within the specified components and ranges.
Regarding claims 10-11 and 13, Arroyo Villan teaches that the multilayer film has a shrinkage of 20% or more in the oriented direction of the film at a normal shrink application temperature of from 80-140 °C, see p. 4, [0053].  The Examiner presumes that less than 20% shrinkage occurs below this temperature.  This overlaps the claimed shrinkage percentage range.
Regarding claims 12 and 14-16, Arroyo Villan teaches that the shrink tension or orientation release stress of the film is 500 psi (2.76 MPa) or less, most preferably less than about 250 psi (1.38 MPa), see p. 4, [0058].  Arroyo Villan does not specify the temperature at which this value is measured, but notes that shrinkage occurs at temperatures from 80-140 °C, see p. 4, [0054].  Note that claim 14 recites a maximum shrink force of at least 0.83 N for a defined surface area of 0.6 mm2 (+/- 10%) which corresponds to at least 1.38 MPa (or from 1.24 to 1.52 MPa, which is 90% to 110% of 1.38 MPa), and claim 15 recites a maximum shrink force of at least 1.65 N for that same surface area (and also +/- 10%), which corresponds to at least 2.75 MPa (or from 2.48 prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 17: Saxburg teaches that the facestock is uniaxially oriented in the machine direction (MD) at a stretch ratio between 4:1 and 10:1, such as 7:1. See p. 19, line 35 through p. 20, line 19.
Regarding claim 18, Boonstra describes that suitable washing conditions are an alkaline solution with a temperature of from 70-80 °C, see p. 9, [0114-0116].
Regarding claim 19, Arroyo Villan teaches that the overall film laminate has a density less than 1.0 g/cm3, preferably less than 0.95 g/cm3 and most preferably less than 0.92 g/cm3.  See p. 3, [0046].  This density is selected to facilitate recycling efforts using aqueous flotation separation techniques, see p. 1, [0002], and thus the density of the film is below the density of an aqueous recycling solution.
Regarding claim 20, Saxburg discloses that the adhesive label may be used to label articles such as plastic bottles or other containers, see p. 6, lines 18-20.  Similarly, Arroyo Villan teaches that a label may be applied to (and subsequently recycled from) a polyester bottle, see p. 1, [0008].
Regarding claim 22, Saxburg discloses that a release liner may optionally be included with the label, in which the adhesive layer is between the release liner and the facestock, see p. 19, lines 14-18.  See also FIG. 3a and description at p. 5, lines 17-33.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saxburg (WO 2014/013131 A1) in view of Boonstra (U.S. Pub. 2010/0139707) and Arroyo Villan (U.S. Pub. 2012/0052273) as applied above, and further in view of Ambroise (U.S. Pub. 2011/0268979).  The rejection of claim 16 is in alternative to the above rejection of this claim over Saxburg, Boonstra, and Arroyo Villan alone.
Regarding claim 21, Saxburg and Boonstra and Arroyo Villan are relied upon as described above. Although Saxburg discloses that the adhesive label may be used to label articles such as plastic bottles or other containers, see p. 6, lines 18-20 and Arroyo Villan teaches that a label may be applied to (and subsequently recycled from) a polyester bottle, see p. 1, [0008], the references do not specify a polyethylene terephthalate bottle.
Ambroise describes multilayer shrink films used for sleeve labels for packaging, see p. 1, [0002]. Ambroise teaches that the multilayer heat shrink films have a shrinkage at 30% or more in the oriented direction when exposed to a water bath at a temperature of from 60-100 °C, see p. 4, [0052].  This reads on the limitations of claims 10 and 11. The multilayer film has a core layer of an alpha-olefin polymer and skin layers comprising at least 90 wt. % of a cyclic olefin copolymer, see p. 4, [0051]. The overall density of the shrink film is preferably less than 0.96 g/cm3 to allow easy separation of the label from flakes of a PET bottle during the recycling process, see p. 4, [0059]
Saxburg, Boonstra, Arroyo Villan, and Ambroise are analogous because they describe multilayer labels for bottles.  It would have been obvious to one of ordinary skill 
	Regarding claim 16, Ambroise teaches that the shrink force of the films is 3.7 N/mm2, 6.0 N/mm2, and 3.3 N/mm2 in Examples 9, 10, and 11, respectively, as shown in Table 5 on p. 6.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 1, 3, and 5-22 of record over Saxburg and Boonstra or over Saxburg, Boonstra, and Ambroise have been considered but are moot due to the new grounds of rejection.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796